ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                      )
                                                  )
Job Options, Inc.                                 )      ASBCA No. 59506
                                                  )
Under Contract No. W91 YTV-11-C-0004              )

APPEARANCE FOR THE APPELLANT:                            Mr. Jeffrey Johnson
                                                          CEO

APPEARANCES FOR THE GOVERNMENT:                          Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         MAJ Cameron Edlefsen, JA
                                                          Trial Attorney

                                        ORDER

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 22 September 2014




      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59506, Appeal of Job
Options, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals